UILO Tech # 02-095:

LICENSE AGREEMENT

Between:     THE UNIVERSITY OF BRITISH COLUMBIA

and

UPSTREAM BIOSCIENCES INC.

Table of Contents

 

Article

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . Page

 

 

 

1.0

DEFINITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

3

2.0

PROPERTY RIGHTS IN & TO THE TECHNOLOGY . . . . . . . . . . . . . . . .

7

3.0

PROVISION OF SERVICES . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .

8

4.0

GRANT OF LICENSES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

8

5.0

SUBLICENSING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

9

6.0

ROYALTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

9

7.0

ANNUAL PAYMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

10

8.0

PATENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

10

9.0

DISCLAIMER OF WARRANTY . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .

11

10.0

INDEMNITY & LIMITATION OF LIABILITY . . . . . . . . . . . . . . . . . . . . . .
. .

12

11.0

PUBLICATION & CONFIDENTIALITY . . . . . . . . . . . . . . . . . . . . . . . . .
. .

13

12.0

PRODUCTION & MARKETING . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .

14

13.0

REPRESENTATIONS AND WARRANTIES OF UPSTREAM . . . . . . .

14

14.0

DUTIES OF UPSTREAM . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .

14

15.0

DUTIES OF UBC . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

14

17.0

ACCOUNTING RECORDS & REPORTS . . . . . . . . . . . . . . . . . . . . . . .

16

18.0

INSURANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .

17

19.0

ASSIGNMENT & CHANGE OF CONTROL . . . . . . . . . . . . . . . . . . . . .

18

20.0

GOVERNING LAW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

18

21.0

NOTICES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .

18

22.0

TERM . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

18

23.0

TERMINATION OF AGREEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . .
.

19

24.0

MISCELLANEOUS COVENANTS OF UPSTREAM . . . . . . . . . . . . . .

20

25.0

MANAGEMENT OF CONFLICTS OF INTEREST . . . . . . . . . . . . . . . .

21

26.0

GENERAL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

21

 

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

Schedules

"A"

Description of "UBC Non-exclusive Technology"

"B"

Description of "UBC Exclusive Technology"

 

"C"

Payment Report

 

"D"

UBC License Agreement Annual Report

 

"E"

Address for Notices & Payment Instructions

 

"F"

Description of "Upstream Technology"

 

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

LICENSE AGREEMENT

BETWEEN:

THE UNIVERSITY OF BRITISH COLUMBIA, a corporation continued under the University
Act of British Columbia with its administrative offices at 2075 Wesbrook Mall,
Vancouver, British Columbia, V6T lW5

("UBC")

AND:

UPSTREAM BIOSCIENCES INC., a corporation incorporated under the laws of British
Columbia, with a registered office at Suite 305-1338 West Broadway, Vancouver,
British Columbia, Canada, V6H 1H2

("Upstream")

WHEREAS:

UBC has been engaged in research during the course of which it has invented,
developed and/or acquired certain software and technology relating to
bioinformatics software and algoritms stemming from the research of Dr. Wyeth
Wasserman and colleagues (the "Inventors") (UBC file 05-135) in the Department
of Medical Genetics, UBC;

It is UBC's objective to exploit its technology for the public benefit, and to
generate further research in a manner consistent with its status as a
non-profit, tax exempt educational institution;

Upstream has agreed with UBC to develop the software and technology with a view
to making it a commercially viable programme for scientific research; and

Upstream and UBC have agreed to enter into this license on the terms and
conditions set out in this agreement.

THE PARTIES AGREE AS FOLLOWS:

1.0

DEFINITIONS

 

1.1

In this agreement:

 

 

(a)

"Annual Report" means a report in the form referred to in Article 18.2;

 

(b)

"Affiliated Company" or "Affiliated Companies" means two or more corporations
where the relationship between them is one in which one of them is a subsidiary
of the other, or both are subsidiaries of the same corporation, or fifty percent
(50%) or more of the voting shares of each of them is owned or controlled by the
same person, corporation or other legal entity;

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(c)

"Confidential Information" means all information, regardless of its form:

 

(i)

designated by UBC or Upstream as confidential, whether orally or in writing,
including without limitation all information and documents related to the
Technology (including all derived analyses and conclusions) and the terms and
conditions of this agreement; and

 

(ii)

disclosed by UBC to Upstream, or of which Upstream becomes aware, whether before
or after the Start Date, or

 

(iii)

disclosed by Upstream to UBC and which is clearly identified in writing as
"Confidential",

except that "Confidential Information" does not include information:

 

(iv)

possessed by the recipient (the "Recipient") prior to receipt from the
disclosing party (the "Discloser"), other than through prior disclosure by the
Discloser, as evidenced by the Recipient's business records;

 

(v)

published or available to the general public otherwise than through a breach of
this agreement;

 

(vi)

obtained by the Recipient from a third party with a valid right to disclose it,
provided that the third party is not under a confidentiality obligation to the
Discloser; or

 

(vii)

independently developed by employees, agents or consultants of the Recipient who
had no knowledge of or access to the Discloser's information as evidenced by the
Recipient's business records;

 

(d)

"Copyright": means any and all copyrights granted, applied for or existing,
whether registered under the Copyright Act or not, in the UBC Technology;

 

(e)

"C & W" means the Children's and Women's Health Centre of British Columbia with
administrative offices at 4480 Oak Street, in the City of Vancouver, in the
Province of British Columbia, V6H 3V4;

 

(f)

"Documentation": includes all functional specifications, operating instructions,
user guides, reference materials and papers that are supplied by UBC in
conjunction with the UBC Technology;

 

(g)

"Dispute" is defined in Article 16.1

 

(h)

"End User": means any person duly authorized by Upstream to use a Product under
the terms of an End-User Agreement;

 

(i)

"Effective Termination Date" means the date on which this agreement is
terminated under Article 23;

 

(j)

"First Use of the Technology" means the earlier of either:

 

(i)

the first use of the Technology, or

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(ii)

the first sale of a Product containing the Technology,

in exchange for valuable consideration;

 

(k)

Upstream "Initial License Fee" is defined in Article 4.3;

 

(l)

"Mediator" is defined in Article 16.2

 

(m)

"Minimum Annual Royalty" is defined in Article 7.1;

 

(n)

"New Technology" means all knowledge, know-how, software, and/or technique or
techniques invented, developed and/or acquired, after the Start Date by UBC or
Upstream relating to a bioinformatic software application, based upon the UBC
Technology and the Upstream Technology, to be developed pursuant to this
agreement by Upstream, including improvements, variations, updates, upgrades,
modifications, and enhancements made and/or acquired by either UBC or Upstream
or any sub-licensee of Upstream relating to the UBC Technology;

 

(o)

"Objectionable Material" is defined in Article 11.3;

 

(p)

"Payment Report" means a report in the form referred to in Article 17.2 setting
out in detail how the amount of Revenue and Sublicensing Revenue was determined;

 

(q)

"Product(s)" means goods (for example software) which are manufactured or
provided in connection with the use of all or some of the UBC Technology, and/or
New Technology or which incorporate some or all of the computer code which
comprises the UBC Technology and/or New Technology;

 

(r)

"Revenue" means all revenues, receipts, money, and the fair market value of any
shares or other securities, or other consideration directly or indirectly
collected or received whether by way of cash, credit or other value received by
Upstream from the marketing, manufacturing, sale or distribution end user
licensing (as permitted by Article 5) or leasing of the Products, UBC Technology
and/or New Technology;

 

(s)

"Royalty Due Dates" means the last day of June and December of each year during
the term of this agreement;

 

(t)

"Service(s)" means maintenance or support services provided in connection with
the use of all or some of the Products, UBC Technology and/or New Technology,
but shall not include Consulting Fees earned by Upstream;

 

(u)

"Service Revenue" means all revenues, receipts, money, and the fair market value
of any shares or other securities, or other consideration directly or indirectly
collected or received whether by way of cash, credit or other value received by
Upstream from the marketing, sale or distribution of Services, less the portion
of travel expenses incurred during the provision of the Services, the portion
determined by the percentage of the Sevices directly related to the Products as
opposed to other Upstream products;

 

(v)

"Software": includes all source and object code or any modifications or
enhancements as may be made from time to time relating to the UBC Technology;

 

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

(w)

"Start Date" means March 31, 2005;

 

(x)

"Sublicensing Revenue" means all revenues, receipts, money, and the fair market
value of any shares or other securities and all other consideration directly or
indirectly collected or received whether by way of cash, credit or other value
received by Upstream pursuant to each sublicense agreement relating to the UBC
Technology, New Technology and/or any Products. For greater clarity, it is
confirmed that Sublicensing Revenue will include all:

 

(i)

milestone payments, royalties, license fees; and

 

(ii)

research or development fees in excess of the direct reimbursement for the
actual costs of such research and development incurred by Upstream pursuant to a
written research plan and agreement,

received by Upstream from any sub-licensee relating to the UBC Technology, New
Technology or any Products. For the purposes of clarity, distributors of
Software and/or Products for Upstream will not be deemed sublicensors when the
distributors sole function sell Software and/or Products, and/or bundle Software
and/or Products with sublicensor products.

 

(y)

"Technology" means collectively the UBC Technology, the Upstream Technology and
the New Technology;

 

(z)

"UBC Technology" means collectively the UBC Non-exclusive Technology and the UBC
Exclusive Technology;

 

(aa)

"UBC Non-exclusive Technology" means any and all knowledge, know-how and/or
technique or techniques invented, developed and/or acquired, prior to the Start
Date by UBC relating to and including the technology described in Schedule "A"
hereto including, without limitation:

 

(i)

the Software;

 

(ii)

the Documentation;

 

(iii)

the Copyright and/or any patent rights;

 

(iv)

the Confidential Information including the Confidential Information regarding
the algorithms, techniques and methods included in the Software;

 

(v)

UBC's know-how relating to the UBC Technology; and

 

(vi)

all research, data, specifications, instructions, manuals, papers or other
materials of any nature whatsoever, whether written or otherwise, relating to
same;

 

(bb)

"UBC Exclusive Technology" means any and all knowledge, know-how and/or
technique or techniques invented, developed and/or acquired, prior to the Start
Date by UBC relating to and including the technology described in Schedule "B"
hereto including, without limitation:

 

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(i)

the Software;

 

(ii)

the Documentation;

 

(iii)

the Copyright and/or any patent rights;

 

(iv)

the Confidential Information including the Confidential Information regarding
the algorithms, techniques and methods included in the Software;

 

(v)

UBC's know-how relating to the UBC Technology; and

 

(vi)

all research, data, specifications, instructions, manuals, papers or other
materials of any nature whatsoever, whether written or otherwise, relating to
same;

 

(cc)

"UBC Trade-marks" means any mark, trade-mark, service mark, logo, insignia,
seal, design, symbol or device used by UBC in any manner at all;

 

(dd)

"Upstream Technology" means the technology made and/or conceived solely by one
or more employees of Upstream, as set out in Schedule "F" to this agreement.

2.0

PROPERTY RIGHTS IN & TO THE TECHNOLOGY

2.1

The Parties acknowledge and agree that:

 

 

(a)

UBC owns any and all right, title and interest in and to the UBC Technology;

 

(b)

Upstream owns any and all right, title and interest in and to all Upstream
Technology;

 

(c)

UBC owns any and all right, title and interest in and to New Technology
developed solely by UBC;

 

(d)

UBC and Upstream jointly own any and all right, title and interest in and to the
New Technology that is not solely developed by UBC.

2.2                      Notwithstanding the applicable patent or other
intellectual property laws in any jurisdiction, neither of the parties may sell,
assign or commercially exploit any New Technology without the other party's
prior written consent, except as specifically provided for herein.

2.3                     The Parties shall on request, enter into such further
agreements and execute any and all documents as may be required to ensure that
ownership of the Technology vest with, or remain with, the Parties as set out in
Article 2.1.

2.4                     On the last business day of January and July of each
year during the term of this agreement, the parties shall exchange in writing
the details of all New Technology which UBC, Upstream and any sub-licensees of
Upstream have developed and/or acquired during the previous six month period.

 

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

 

3.0

PROVISION OF SERVICES

3.1                     Upstream agrees to undertake the development of the UBC
Technology, New Technology and Products, using its proprietary Upstream
Technology, on the terms and conditions herein set forth in this agreement.

3.2                     Upstream shall complete the development of a beta test
version of the New Technology within six months of the Start Date, which beta
test version shall be installed and tested at the laboratory of Dr. Wyeth
Wasserman at C & W.

4.0

GRANT OF LICENSES

4.1                      UBC grants to Upstream a worldwide exclusive license to
use and sublicense the UBC Exclusive Technology and the New Technology and to
develop, improve, manufacture, distribute, and sell Products and Services on the
terms and conditions set out in this agreement.

4.2                      UBC grants to Upstream a worldwide non-exclusive
license to use and sublicense the UBC Non-exclusive Technology and the New
Technology and to develop, improve, manufacture, distribute, and sell Products
and Services on the terms and conditions set out in this agreement.

4.3                      The license granted under this agreement is granted
only to Upstream and not to any Affiliated Companies.

4.4                      As a condition of UBC granting the license, Upstream
agrees to pay to UBC an initial license fee consisting of 0.5% Upstream equity
[JPH NOTE: want to keep the equity the same], with a non-dilution position up to
a value of $2 million (CDN) in cash financing to Upstream, and $7,500 (CDN) that
may be deferred 12 months from the Start Date, but will not be subtracted from
or considered against the minimum annual royalties due. (the "Initial License
Fee"). The equity portion of the Initial License Fee will be supplied
concurrently with the execution of this agreement. No part of the Initial
License Fee will be refunded to Upstream (in whole or in part) under any
circumstances.

4.5                      Upstream acknowledges and agrees that UBC may use the
UBC Technology and the New Technology without charge in any manner at all for
research, scholarly publication, educational and all other non-commercial uses,
and Upstream hereby grants to UBC a royalty free perpetual non-exclusive license
in and to Upstream's joint interest in the New Technology limited to those
purposes.

4.6                      UBC may register a financing statement regarding this
agreement under the Personal Property Security Act of British Columbia and/or
under similar legislation in those jurisdictions in which Upstream carries on
business and/or has its chief place of business.

4.7                      Upstream will give notice to UBC if it is carrying on
business and/or locates its chief place of business in a jurisdiction outside
British Columbia before starting business in that other jurisdiction. If UBC has
registered a financing statement under Article 4.5, Upstream will file within 15
days of any change in jurisdiction, the appropriate documents in the Personal
Property Registries or similar registries outside of British Columbia to
document the change in jurisdiction and will provide UBC a copy of the
verification statement regarding each filing within 15 days after receiving the
verification statement. Upstream will pay for all costs associated with the
registrations under this Article 4.6.

 

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

 

5.0

SUBLICENSING

5.1                     Upstream may grant sublicenses of the UBC Technology
and/or the New Technology to Affiliated Companies or other third parties with
the prior written consent of UBC. Upstream will provide UBC with a non-redacted
signed copy of each sublicense granted within 30 days of it being signed by
Upstream and the sublicense. For the purposes of clarity, distributors of
Software and/or Products for Upstream will not be deemed sublicensors when the
distributors sole function sell Software and/or Products, and/or bundle Software
and/or Products with sublicensor products.

5.2                      Any sublicense granted by Upstream will be granted only
to the sub-licensee and cannot be assigned or further sub-sublicensed without
the prior written consent of UBC, which consent will not be unreasonably
withheld.

5.3                      Upstream is granted the right to sell Products using an
end user agreement in a form approved by UBC (the "End User Agreement"). Each
End-User Agreement will protect UBC's right, title and interest in and to the
UBC Technology and New Technology and will provide UBC with indemnities,
limitations of liability, limitations of warranty and similar protection, at
least to the same extent as contained in this Agreement. Upstream covenants that
Product will be delivered to any End-User, or any prospective End-User until the
terms of the End-User Agreement have been executed or assented to by the
End-User.

5.4                      The sale of a Product accompanied by the End User
Agreement shall be deemed to not be, for the purposes of Article 5.1, a
sublicense of the UBC Technology or New Technology.

5.5                      Upstream will ensure that the source code to the UBC
Technology and New Technology is not disclosed to any End User or other third
party.

6.0

ROYALTIES

6.1                      In consideration of the Upstream License, Upstream will
pay to UBC a royalty equal to: [JPH NOTE: since Upstream has access to Wyeth's
improvements, I think a 25% reduction is reasonable, keep everyone incented to
participate]

 

(a)

15% of the Revenue or $300 (CDN) per licensed seat, whichever is greater, and

 

(b)

30% of the Sublicensing Revenue.

6.2                      It is acknowledged that upon the sale of a Products to
an End-User, that Upstream will also sell Services to such End-User related to
the Products. Upstream will pay to UBC in addition to the royalties due under
Article 6.1(a) and (b), a royalty equal to 5% of the Service Revenue.

6.3                      There are a limited number of specific customers for
the Software and/or Products ("Existing UBC Leads") for which upon completion of
sales resulting from such referrals, an additional referral fee of 10% of the
Revenue ("Referral Fee") will be due to UBC. During the course of this
Agreement, should UBC refer other customers to Upstream, the Referral Fee will
also apply. This Referral Fee will be in addition to the royalties outlined in
section 6.1.

6.4

The royalty:

 

(a)

under Article 6.1(a) and (b) is due and payable within 30 days of each
respective Royalty Due Date and is to be calculated with respect to the Revenue
and the

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

Sublicensing Revenue in the six month period immediately before the applicable
Royalty Due Date;

 

(b)

under Article 6.2 is due and payable within 30 days of the end of each calendar
year, with respect to the Service Revenue received within the immediately
preceding calendar year.

6.5                      All royalties paid by Upstream to UBC under this
agreement will be in Canadian dollars without any reduction or deduction of any
nature or kind at all. If Upstream receives any Revenue, Sublicensing Revenue or
Service Revenue in a currency other than Canadian dollars, the currency will be
converted to the equivalent in Canadian dollars on the date that any amount is
payable to UBC, at the rate of exchange set by the Bank of Montreal for buying
Canadian dollars with such currency. The amount of Canadian dollars resulting
from the conversion is to be included in Revenue, Sublicensing Revenue or
Service Revenue.

6.6                      Products or Services are to be deemed to have been sold
by Upstream and included in the Revenue or Service Revenue as the case may be,
when invoiced, delivered, shipped, or paid for, whichever is the first. Upstream
is deemed to receive Sublicensing Revenue when the consideration is due from the
sub-licensee.

6.7                      Any transaction, disposition, or other dealing
involving all or part of the UBC Technology, New Technology or any Products or
Services, between Upstream and another person that is not made at fair market
value is deemed to have been made at fair market value, and the fair market
value of the transaction, disposition, or other dealing will be added to and
deemed part of the Revenue, Sublicensing Revenue or Service Revenue, as the case
may be, and will be included in the calculation of royalties under this
agreement.

7.0

MINIMUM ANNUAL ROYALTIES

7.1                      During the first 2 (two) years of this Agreement,
Upstream will pay to UBC an minimum annual royalty of $7,500, years 3 (three)
through 7 (seven) of this Agreement will have a minimum annual royalty of
$15,000, and year 8 (eight) and any year thereafter a minimum annual royalty of
$20,000 (the "Minimum Annual Royalty"). The Minimum Annual Royalty is payable on
the anniversary of the Start Date during each year of the term of this
agreement, and will not be refunded to Upstream (in whole or in part) under any
circumstances. For the purposes of clarity and by means of an example, if during
the second year of this Agreement UBC is owed $6,000 in royalties by Upstream ,
Upstream must add $1,500 to that amount in order to meet the Minimum Annual
Royalty of $7,5000 in year 2 (two) of this Agreement.

8.0

PATENTS

8.1                      Upstream may identify any process, use or Products
arising out of the UBC Technology or New Technology that may be patentable and
UBC will, on the request of Upstream, take reasonable steps to apply for a
patent in the name of UBC provided that Upstream pays all costs of applying for,
registering and maintaining the patent in the jurisdictions in which Upstream
designates that a patent is required. Upstream will on UBC's request pay to UBC
a reasonable payment as an advance against expected patent expenses.

8.2                      Within 30 days of presentation of receipts and/or
invoices by UBC to Upstream, Upstream will reimburse UBC for the balance of all
costs incurred to date regarding any patents or patent applications relating to
the UBC Technology or New Technology licensed under this agreement.

 

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

 

9.0

DISCLAIMER OF WARRANTY

9.1                     UBC makes no representations, conditions or warranties,
either express or implied, regarding the UBC Technology, New Technology,
Products or Services. Without limitation, UBC specifically disclaims any implied
warranty, condition or representation that the UBC Technology, New Technology,
Products or Services:

 

(a)

correspond with a particular description;

 

(b)

are of merchantable quality;

 

(c)

are fit for a particular purpose; or

 

(d)

are durable for a reasonable period of time.

UBC is not liable for any loss, whether direct, consequential, incidental or
special, which Upstream or other third parties suffer arising from any defect,
error or fault of the UBC Technology, New Technology, Products or Services, or
their failure to perform, even if UBC is aware of the possibility of the defect,
error, fault or failure. Upstream acknowledges that it has been advised by UBC
to undertake its own due diligence regarding the UBC Technology, New Technology,
Products and Services.

9.2

Nothing in this agreement:

 

(a)

constitutes a warranty or representation by UBC as to title to the UBC
Technology, New Technology and/or the Products or that anything made, used, sold
or otherwise disposed of under the license granted in this agreement is or will
be free from infringement of patents, copyrights, trade-marks, industrial design
or other intellectual property rights; or

 

(b)

imposes an obligation on UBC to bring, prosecute or defend actions or suits
against third parties for infringement of patents, copyrights, trade-marks,
industrial designs or other intellectual property or contractual rights.

9.3                      Notwithstanding Article 9.2, if there is an alleged
infringement of the UBC Technology, New Technology or the Products or any right
with respect to the UBC Technology, New Technology or the Products, Upstream
may, on receiving the prior written consent of UBC, prosecute litigation
designed to enjoin infringers of the UBC Technology, New Technology or the
Products. Provided that it has first granted its prior written consent, UBC
agrees to reasonably co-operate to the extent of signing all necessary documents
and to vest in Upstream the right to institute the litigation, provided that all
the direct and indirect costs and expenses of bringing and conducting the
litigation or settlement are paid by Upstream and in this case all recoveries
are for the benefit of Upstream.

9.4                      If any complaint alleging infringement of any patent or
other proprietary rights is made against Upstream or a sub-licensee of Upstream
regarding the use of the UBC Technology, New Technology or the manufacture, use
or sale of the Products, the following procedure will be adopted:

 

(a)

Upstream will promptly notify UBC on receipt of the complaint and will keep UBC
fully informed of the actions and positions taken by the complainant and taken
or proposed to be taken by Upstream on behalf of itself or a sub-licensee;

 

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

 

(b)

except as provided in Article 9.4(d), all costs and expenses incurred by
Upstream or any sub-licensee of Upstream in investigating, resisting, litigating
and settling the complaint, including the payment of any award of damages and/or
costs to any third party, will be paid by Upstream or any sub-licensee of
Upstream, as the case may be;

 

(c)

no decision or action concerning or governing any final disposition of the
complaint will be taken without full consultation with, and approval by, UBC;

 

(d)

UBC may elect to participate as a party in any litigation involving the
complaint to the extent that the court may permit, but any additional expenses
generated by such participation will be paid by UBC (subject to the possibility
of recovery of some or all of the additional expenses from the complainant); and

 

(e)

Upstream will pay all royalties payable under this agreement to UBC in trust
from the date UBC receives notice of the complaint and until a resolution of the
complaint has been finalized. If the complainant is successful, then the
royalties paid to UBC in trust under this Article 9.4(e) will be returned to
Upstream, provided that the amount being returned to Upstream is no more than
the amount paid by Upstream to the complainant in the settlement or other
disposition of the complaint. If the complainant does not succeed, then UBC
retains all royalties paid to it under this Article 9.4(e).

10.0

INDEMNITY & LIMITATION OF LIABILITY

10.1                    Upstream indemnifies, holds harmless and defends UBC,
its Board of Governors, officers, employees, faculty, students, invitees and
agents against any and all claims (including all associated legal fees and
disbursements actually incurred) arising out of the exercise of any rights under
this agreement, including without limitation against any damages or losses,
consequential or otherwise, arising in any manner at all from or out of the use
of the Technology, Products or Services licensed under this agreement by
Upstream or its sub-licensee or their customers or End-Users.

10.2                    UBC's total liability, whether under the express or
implied terms of this agreement, in tort (including negligence) or at common
law, for any loss or damage suffered by Upstream, whether direct, indirect or
special, or any other similar damage that may arise or does arise from any
breaches of this agreement by UBC, its Board of Governors, officers, employees,
faculty, students or agents, is limited to the amount of the Initial License Fee
paid to UBC under Article 4.3.

10.3                   Upstream acknowledges and agrees that UBC will not be
liable for consequential or incidental damages arising from any breach or
breaches of this agreement.

10.4                   Notwithstanding the termination or expiration of this
agreement, the rights and obligations in Article 10 will survive and continue to
bind Upstream and its successors and assigns.

 

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

 

11.0

PUBLICATION & CONFIDENTIALITY

11.1                   Each party will keep and use the other party's
Confidential Information in confidence and will not, without the other party's
prior written consent, disclose the other party's Confidential Information to
any person or entity, except to the party's directors, officers, employees,
faculty, students and professional advisors who require the Confidential
Information to assist such party in performing its obligations under this
agreement. Upstream will maintain an appropriate internal program limiting the
distribution of UBC's Confidential Information to only those officers, employees
and professional advisors who require such Confidential Information in
performing Upstream's obligations under this agreement and who have signed
appropriate non-disclosure agreements.

11.2                    Any party required by judicial or administrative process
to disclose the other party's Confidential Information, will promptly notify the
other party and allow it reasonable time to oppose the process before disclosing
the Confidential Information.

11.3                    UBC is not restricted from presenting at symposia,
national or regional professional meetings, or from publishing in journals or
other publications, accounts of its research relating to the UBC Technology, and
with the consent of Upstream, relating to the New Technology, provided that with
respect to the Confidential Information only, Upstream is provided with copies
of the proposed disclosure at least 60 days before the presentation or
publication date and does not, within 30 days after delivery of the proposed
disclosure, give notice to UBC indicating that it objects to the proposed
disclosure. Any objection to a proposed disclosure will specify the portions of
the proposed disclosure considered objectionable (the "Objectionable Material").
On receiving notice from Upstream that any proposed disclosure contains
Objectionable Material, UBC and Upstream agree to work together to revise the
proposed disclosure to remove or alter the Objectionable Material in a manner
acceptable to both Upstream and UBC, in which case Upstream will withdraw its
objection. UBC is not restricted from publishing or presenting the proposed
disclosure as long as the Objectionable Material has been removed. Any
Objectionable Material will not be disclosed for six months from the date UBC
delivered the proposed disclosure to Upstream. After six months from the date
UBC delivered the proposed disclosure to Upstream, UBC is free to present and/or
publish the proposed disclosure whether or not it contains Objectionable
Material.

11.4                    Upstream requires of UBC, and to the extent permitted by
law UBC agrees, that this agreement, and each part of it, is confidential and
will not be disclosed to third parties, as Upstream claims that the disclosure
would or could reveal commercial, scientific or technical information and would
significantly harm Upstream's competitive position and/or interfere with
Upstream's negotiations with prospective sub-licensees. Notwithstanding anything
contained in Article 11, Upstream acknowledges and agrees that UBC may identify
the title of this agreement, the parties to this agreement and the names of the
inventors of the UBC Technology and any New Technology and that UBC may also
disclose to the inventors of the UBC Technology and any New Technology the
amount of all payments made to UBC by Upstream under this Agreement, the manner
or method by which such payments were calculated and all Payment Reports
delivered to UBC by Upstream in connection with such payments.

11.5                    Notwithstanding the termination or expiration of this
agreement, the rights and obligations in Article 11 survive and continue to bind
the parties, their successors and assigns.

 

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

 

12.0

UBC TRADE-MARKS AND MARKETING

12.1                   Upstream will not use the UBC Trade-marks or make
reference to UBC or its name in any advertising or publicity, without the prior
written consent of UBC. Without limitation, Upstream will not issue a press
release regarding this agreement, the UBC Technology or the New Technology
without first obtaining UBC's written approval. If Upstream is required by law
to act in breach of this Article, Upstream will provide UBC with sufficient
prior notice to permit UBC to bring an application or other proceeding to
contest the requirement.

13.0

REPRESENTATIONS AND WARRANTIES OF UPSTREAM

13.1                    Upstream represents and warrants to UBC that it has the
infrastructure, expertise and resources to:

 

(a)

develop and commercialize the UBC Technology and New Technology; and

 

(b)

track and monitor on an ongoing basis performance under the terms of each
sublicense entered into by Upstream;

13.2                    Upstream represents and warrants to UBC that it will,
throughout the term of this agreement:

 

(a)

allocate to the development and commercialization of the UBC Technology New
Technology and Products at least the same degree of diligence, expertise,
infrastructure, and resources as Upstream is allocating to the most favoured
product developed and marketed by Upstream, and

 

(b)

use its best efforts to promote, market and sell the Products and exploit the
UBC Technology and New Technology and to meet or cause to be met the market
demand for the Products and the potential use of the UBC Technology and New
Technology.

14.0

DUTIES OF UPSTREAM

 

14.1

Upstream will without fee or charge to UBC or C & W:

 

(a)

Provide a non-transferable site license of the completed New Technology and
Product to C & W, no later than 1 years from the Start Date;

 

(b)

Provide 2 days of implementation Services, including training and configuration
management to C & W;

 

(c)

Provide software upgrades to C&W.

15.0

DUTIES OF UBC

15.1                   UBC will, on execution of this agreement make available
all Software code and Documentation associated with the UBC Technology to
Upstream.

 

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

 

16.0

MEDIATION

16.1                   If UBC is of the view that Upstream is in breach of
Article 13, UBC may give notice to Upstream under Article 23.3. Within 15 days
of receiving UBC's notice, Upstream shall provide notice to UBC of its election
to:

 

(a)

proceed with remedying the breach in accordance with Article 23.3, or

 

(b)

dispute the breach ("Dispute") and refer the Dispute to mediation in accordance
with Article 16.2; or

 

(c)

accept the breach.

If Upstream elects to proceed with remedying the breach, then Upstream will be
deemed to have waived any right to refer the matter to mediation in accordance
with Article 16.2. If Upstream fails to make an election in accordance with this
Article, then Upstream will be deemed to have accepted the breach and UBC may
terminate this agreement.

16.2                    If Upstream elects to refer the Dispute to mediation,
UBC will appoint a mediator (the "Mediator") (such Mediator to be approved by
Upstream) within 15 days of Upstream's election. On appointment of the Mediator
the following rules and procedures will govern the conduct of the parties and
the Mediator before and during the mediation of a Dispute:

 

(a)

within 15 days of the appointment of the Mediator, Upstream will provide to the
Mediator and UBC a written summary of its position and copies of all documents
on which it intends to rely. On receiving Upstream's summary and documents, UBC
has 15 days to submit to Upstream and the Mediator a summary of UBC's position
along with the documents on which UBC intends to rely;

 

(b)

after each of Upstream and UBC has provided its summary and documents under
Article 16.2(a), but not more than 60 days from the appointment of the Mediator,
the parties agree to meet in the presence of the Mediator with a view to
resolving the Dispute. The role of the Mediator will be to assist in negotiating
a resolution of a Dispute and will not make a binding decision without the
parties' prior written agreement;

 

(c)

the mediation of a Dispute may be terminated by either party, by giving notice
to the other party:

 

(i)

if the other party fails to comply with its obligations under Article 16.2; or

 

(ii)

if the parties cannot agree on a resolution of the Dispute within 60 days from
the appointment of the Mediator;

 

(d)

any information or documents disclosed by either party under this Article 16.2
must be kept confidential and must not be used except to attempt to resolve the
Dispute; and

 

(e)

each party must bear its own costs of complying with Article 16.2 and the
parties must bear equally the costs of any Mediator engaged.

16.3                    If the parties cannot agree on the resolution of the
Dispute within 60 days from the appointment of the Mediator, or if the mediation
of the Dispute has been terminated under Article

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

16.2(c), then Upstream will (counting from the end of the 60 day period) have a
further 30 days to remedy the breach in accordance with Article 24.3(a). If
Upstream fails to remedy the breach within such 30 day period then UBC may
terminate this agreement.

17.0

ACCOUNTING RECORDS & REPORTS

17.1                   Upstream will maintain at its principal place of
business, or another place as may be most convenient, separate accounts and
records of all Revenues, Sublicensing Revenues and Service Revenue and all
business done in connection with the UBC Technology, New Technology or any
Products, and Services. The accounts and records will be in sufficient detail to
enable proper returns to be made under this agreement and Upstream will cause
its sub-licensees to keep similar accounts and records.

17.2

Upstream will complete and deliver to UBC:

 

(a)

within 30 days of each and every Royalty Due Date, a completed Payment Report in
the form attached as Schedule "C", (or an amended form as required by UBC from
time to time) together with the royalty payable under this agreement. A separate
Payment Report shall be prepared and delivered for each sublicense, including an
accounting statement setting out in detail how the amount of Sublicensing
Revenue was determined and identifying each sub-licensee and the location of the
business of each sub-licensee. The first Payment Report will be submitted within
30 days of the first the Royalty Due Date after the receipt of the first Revenue
or Sublicensing Revenue, and thereafter a Payment Report shall be delivered
every six months regardless of whether any Revenue or Sublicensing Revenue was
received in the preceding period and a separate Payment Report shall be
delivered within 30 days of the end of each calendar year with respect to the
Service Revenue received in the immediately preceding year; and

 

(b)

on or before the anniversary of the Start Date of each year during the term of
this agreement, starting on 2005, an Annual Report in the form attached as
Schedule "D" (or an amended form as required by UBC from time to time).

17.3                    The calculation of royalties will be carried out in
accordance with generally accepted Canadian accounting principles, or the
standards and principles adopted by the U.S. Financial Accounting Standards
Board applied on a consistent basis.

17.4                    Upstream will retain the accounts and records referred
to in Article 18.1 for at least six years from when they were made and will
permit any duly authorized representative of UBC to inspect, at UBC's expense,
the accounts and records during Upstream's normal business hours. Upstream will
provide to the representative all reasonable evidence necessary to verify the
accounts and records and will allow copies to be made of the accounts, records
and agreements. If an inspection of Upstream's records by UBC shows an
under-reporting or underpayment by Upstream of any amount to UBC, by more than
five percent (5%) for any 12 month period, then Upstream will reimburse UBC for
the cost of the inspection as well as pay to UBC any amount found due (including
any interest) within 30 days of notice by UBC to Upstream.

17.5                    During the term of this agreement and after its expiry
or termination, UBC will use reasonable efforts to ensure that all information
provided to UBC or its representatives under this Article remains confidential
and is treated as confidential by UBC.

 

 


--------------------------------------------------------------------------------



 

- 17 -

 

 

 

18.0

INSURANCE

18.1                   During the term of this agreement and for a period of
three years after its expiry or termination, Upstream will procure and maintain
insurance (including public liability and commercial general liability
insurance), as would be acquired by a reasonable and prudent businessperson
carrying on a similar line of business.

18.2                   Notwithstanding Article 18.1, one month before the First
Use of the Technology, Upstream will give notice to UBC of the terms and amount
of the product liability, public liability, and commercial general liability
insurance and such other types of insurance which it has placed. This insurance
will:

 

(a)

be placed with a reputable and financially secure insurance carrier;

 

(b)

include UBC, its Board of Governors, faculty, officers, employees, students and
agents as additional insureds;

 

(c)

provide coverage regarding all activities under this agreement;

 

(d)

include a waiver of subrogation against UBC, and a severability of interest and
cross-liability clauses; and

 

(e)

provide that the policy cannot be cancelled or materially altered except on at
least 30 days' prior notice to UBC.

18.3                   UBC may from time to time require reasonable amendments
to the terms or the amount of coverage contained in Upstream's insurance policy.
Upstream will provide to UBC for its approval certificates of insurance
evidencing the coverage seven days before the First Use of the New Technology.
Upstream will not:

 

(a)

allow the First Use of the Technology to occur; or

 

(b)

sell any Product or allow any third party to use the New Technology,

at any time unless a certificate of insurance has been provided and approved by
UBC, and the insurance outlined in Article 18.2 is in effect.

18.4

Upstream will also require each sub-licensee to procure and maintain:

 

(a)

public liability and commercial general liability insurance and such other types
of insurance as would be acquired by a reasonable and prudent businessperson
carrying on a similar line of business; and

 

(b)

in any event, one month before the First Use of the Technology by the
sub-licensee, product liability, clinical trials, public liability and
commercial general liability insurance in reasonable amounts, with a reputable
and financially secure insurance carrier.

Upstream will ensure that all sub-licensee's policies of insurance include UBC,
its Board of Governors, faculty, officers, employees, students and agents as
additional insureds.

 

 


--------------------------------------------------------------------------------



 

- 18 -

 

 

 

19.0

ASSIGNMENT & CHANGE OF CONTROL

19.1                   Upstream will not assign, transfer, mortgage, pledge,
financially encumber, grant a security interest, permit a lien to be created,
charge or otherwise dispose of any or all of the rights granted to it under this
agreement without the prior written consent of UBC.

19.2                    UBC will have the right to assign its rights, duties and
obligations under this agreement to a company of which it is the sole
shareholder, or a society which it has incorporated or which has purposes which
are consistent with the objectives of UBC. If UBC makes such an assignment,
Upstream will release and discharge UBC from all obligations or covenants,
provided that the company or society, as the case may be, signs a written
agreement which provides that the company or society assumes all obligations or
covenants from UBC and that Upstream retains all rights granted to Upstream
under this agreement.

20.0

GOVERNING LAW

20.1                    This agreement is governed by, and will be construed in
accordance with, the laws of British Columbia and the laws of Canada in force in
that province, without regard to its conflict of law rules. All parties agree
that by executing this Agreement they have attorned to the jurisdiction of the
Supreme Court of British Columbia. The parties agree that the British Columbia
Supreme Court has exclusive jurisdiction over this agreement.

21.0

NOTICES

21.1                    All reports and notices or other documents that a party
is required or may want to deliver to any other party will be delivered:

 

(a)

in writing; and

 

(b)

either by personal delivery or by registered or certified mail at the address
for the receiving party set out in Article 22.2 or as varied by any notice.

Any notice personally delivered is deemed to have been received at the time of
delivery. Any notice mailed in accordance with this Article 22.1 is deemed to
have been received at the end of the fifth day after it is posted.

21.2                    The address for delivery of notices and instructions for
making payments to UBC are set out in the attached Schedule "E". The address for
delivery of notices to Upstream is set out below:

UPSTREAM SOFTWARE INC.

305-1338 West Broadway,

Vancouver, British Columbia, Canada, V6H 1H2

Telephone: (604) 730-0086

Fax: (604) 730-0320

22.0

TERM

 

22.1

The term of this agreement starts on the Start Date and ends on:

 

(a)

the day that is exactly 10 years from the Start Date unless terminated earlier
under Article 23.

 

 


--------------------------------------------------------------------------------



 

- 19 -

 

 

 

23.0

TERMINATION OF AGREEMENT

23.1                   This agreement automatically and immediately terminates
without notice to Upstream if any proceeding under the Bankruptcy and Insolvency
Act of Canada, or any other statute of similar purpose, is started by or against
Upstream.

23.2                   UBC may, at its option, immediately terminate this
agreement by giving notice to Upstream if one or more of the following occurs:

 

(a)

Upstream becomes insolvent, as evidenced, for example (without limitation) by
the appointment of a receiver, a receiver manager, the issuance of financial
statements which according to GAAP would render Upstream insolvent, the
termination of a majority of Upstream's employees, the vacation of Upstream's
chief place of business without prior notice to UBC, or Upstream ceasing or
threatening to cease carrying on business;

 

(b)

any execution or other process of any court becomes enforceable against
Upstream, or if any similar process is levied on the rights under this agreement
or on any money due to UBC and which process is not released or satisfied by
Upstream within 30 days from the process becoming enforceable or being levied;

 

(c)

any resolution is passed or order made or other steps taken for the winding up,
liquidation or other termination of the existence of Upstream;

 

(d)

the UBC Technology or New Technology becomes subject to any security interest,
lien, charge or encumbrance in favour of any third party claiming through
Upstream without the prior consent of UBC, such consent not to be unreasonably
withheld;

 

(e)

if Upstream breaches any of Articles 5.1, 12.1 or 18;

 

(f)

if any Upstream sub-licensee is in breach of its sublicense with Upstream and
Upstream does not, in accordance with the terms of the sublicense, take all
reasonable steps within 30 days of receipt of notice from UBC, to cause the
sub-licensee to cure the breach; or,

 

(g)

if Upstream is in breach of any other agreement between Upstream and UBC and the
breach has not been cured within the time provided for the curing of the breach
under the terms of the other agreement.

23.3                    Other than as set out in Articles 23.1 and 23.2, either
party may, at its option, terminate this agreement for any breach by the other
party which is not remedied after providing the following notice to the party in
breach:

 

(a)

30 days notice in the case of any breach which can reasonably be remedied within
30 days of the delivery of such notice; or

 

(b)

if the breach cannot be remedied within 30 days and the breach is not remedied
within such further period as may be reasonably necessary, or within 90 days
after receipt of notice, whichever is sooner.

23.4                   If this agreement is terminated under Article 23.1 23.2
or due to Upstream's default under Article 23.3, Upstream will make all
outstanding royalty payments to UBC under Articles 6, and UBC may proceed to
enforce payment of all outstanding royalties or other monies

 


--------------------------------------------------------------------------------



 

- 20 -

 

 

owed to UBC and to exercise any or all of the rights and remedies available
under this agreement or otherwise available by law or in equity, successively or
concurrently, at the option of UBC. Within five days of the Effective
Termination Date, Upstream will deliver to UBC all UBC Technology and New
Technology in its possession or control, and the license granted by UBC to
Upstream for the UBC Technology and UBC's joint interest in the New Technology
will immediately terminate. If Upstream has not delivered up the UBC Technology,
and UBC's joint interest in the New Technology and any Products within five days
from the Effective Termination Date, UBC may immediately and without notice
enter Upstream's premises and take possession of the UBC Technology, New
Technology and any Products. Upstream will pay all charges or expenses incurred
by UBC in the enforcement of its rights or remedies against Upstream under this
Article 23.4, including without limitation UBC's legal fees and disbursements on
an indemnity basis.

23.5                    Upstream will deliver to UBC an accounting within 30
days from the Effective Termination Date. The accounting will specify, in or on
such terms as UBC may in its sole discretion require, the inventory or stock of
Products remaining in Upstream's possession on the Effective Termination Date,
and UBC will be entitled to instruct as to their disposal. Upstream will
continue to make royalty payments to UBC in the same manner specified in
Articles 6 on all UBC Technology, New Technology, Services Products sold in
accordance with this Article 23.5, notwithstanding anything contained in, or any
exercise of rights by UBC, under Article 23.4.

23.6                    Notwithstanding the termination or expiration of this
agreement, Article 17 remains in full force and effect until six years after:

 

(a)

all payments of royalties required to be made by Upstream to UBC under this
agreement have been made by Upstream to UBC.

24.0

MISCELLANEOUS COVENANTS OF UPSTREAM

24.1                    Upstream represents and warrants to UBC that Upstream is
a corporation duly organized, existing and in good standing under the laws of
British Columbia and has the power, authority and capacity to enter into this
agreement and to carry out the transactions contemplated by this agreement, all
of which have been duly and validly authorized by all requisite corporate
proceedings.

24.2                   Upstream will comply with all laws, regulations and
ordinances, whether Federal, Provincial, Municipal or otherwise, with respect to
the Technology Products or Services and this agreement.

24.3                   Upstream will pay all reasonable legal expenses and costs
incurred by UBC in negotiating and drafting this agreement (to a maximum of
$3,000) and regarding any consents and approvals required from UBC.

24.4                   Upstream will pay all taxes and any related interest or
penalty designated in any manner at all and imposed as a result of the existence
or operation of this agreement, including without limitation tax which Upstream
is required to withhold or deduct from payments to UBC. Upstream will provide to
UBC evidence as may be required by Canadian authorities to establish that the
tax has been paid. The royalties specified in this agreement are exclusive of
taxes. If UBC is required to collect a tax to be paid by Upstream or any of its
sub-licensees, Upstream will pay the tax to UBC on demand.

24.5                   The obligation of Upstream to make all payments under
this agreement is absolute and unconditional and is not, except as expressly set
out in this agreement, affected by

 


--------------------------------------------------------------------------------



 

- 21 -

 

 

any circumstance, including without limitation any set-off, compensation,
counterclaim, recoupment, defence or other right which Upstream may have against
UBC, or anyone else for any reason at all.

24.6                    Upstream will pay interest on all amounts due and owing
to UBC under this agreement but not paid by Upstream on the due date, at the
rate of 12.68% per annum, calculated annually not in advance. The interest
accrues on the balance of unpaid amounts from time to time outstanding, from the
date on which portions of the amounts become due and owing until payment in
full.

25.0

MANAGEMENT OF CONFLICTS OF INTEREST

25.1                    Upstream acknowledges that it is aware of UBC's Conflict
of Interest Policy #97, Patent and Licensing Policy #88 and Research Policy #87
(http://www.policv.ubc.ca/), and that UBC may amend these policies or introduce
new policies from time to time.

25.2

Subject to Article 25.3 Upstream and UBC agree, that:

 

(a)

the facilities and research programs of Upstream will be conducted independently
of all UBC facilities, students or staff, and in particular, independently of
and from the laboratory facilities made available to the Investigator by reason
of the Investigator's employment at UBC;

 

(b)

no students, post-doctoral fellows or other UBC staff will participate or be
involved in Upstream's research, projects or utilize its facilities; and

 

(c)

any disclosures of inventions made by the Investigator to Upstream will be
immediately forwarded by Upstream to UBC.

25.3                   Upstream and UBC may, from time to time, enter into
written agreements to permit activities which would otherwise be prohibited by
Article 25.2.

26.0

GENERAL

26.1                   Upstream will permit UBC, during normal business hours
and upon reasonable notice, to enter any premises of Upstream for the purpose of
ascertaining whether or not this agreement has been, is being, or will be
complied with by Upstream.

26.2                    Nothing contained in this agreement is to be deemed or
construed to create between the parties a partnership or joint venture. No party
has the authority to act on behalf of any other party, or to commit any other
party in any manner at all or cause any other party's name to be used in any way
not specifically authorized by this agreement.

26.3                    Subject to the limitations in this agreement, this
agreement operates for the benefit of and is binding on the parties and their
respective successors and permitted assigns.

26.4                    No condoning, excusing or overlooking by any party of
any default, breach or non-observance by any other party at any time or times
regarding any terms of this agreement operates as a waiver of that party's
rights under this agreement. A waiver of any term or right under this agreement
will be in writing signed by the party entitled to the benefit of that term or
right, and is effective only to the extent set out in the written waiver.

 

 


--------------------------------------------------------------------------------



 

- 22 -

 

 

26.5                   No exercise of a specific right or remedy by any party
precludes it from or prejudices it in exercising another right or pursuing
another remedy or maintaining an action to which it may otherwise be entitled
either at law or in equity.

26.6                   All terms which require performance by the parties after
the expiry or termination of this agreement, will remain in force despite this
agreement's expiry or termination for any reason.

26.7                   Part or all of any Article that is indefinite, invalid,
illegal or otherwise voidable or unenforceable may be severed and the balance of
this agreement will continue in full force and effect.

26.8                   Upstream acknowledges that the law firm of Richards Buell
Sutton has acted solely for UBC in connection with this agreement and that all
other parties have been advised to seek independent legal advice.

26.9                   This agreement sets out the entire understanding between
the parties and no changes are binding unless signed in writing by the parties
to this agreement.

26.10

Time is of the essence of this agreement.

26.11                 Unless the contrary intention appears, the singular
includes the plural and vice versa and words importing a gender include other
genders.

SIGNED BY THE PARTIES AS AN AGREEMENT on the 23 day of March, 2005 but effective
as of the Start Date.

SIGNED FOR AND ON BEHALF of

THE UNIVERSITY OF BRITISH COLUMBIA

by its authorized signatories:

 

Signature: /s/ J.P. Heale

Name: Dr. J.P. Heale

Title: Associate Director, UILO

SIGNED FOR AND ON BEHALF of

UPSTREAM BIOSCIENCES INC.

by its authorized signatories:

 

Signature: /s/ Joel L. Bellerson

Name: Joel L. Bellerson

Title: CEO

Please print Name and Title of Signatory

 

 


--------------------------------------------------------------------------------



 

- 23 -

 

 

SCHEDULE "A"

DESCRIPTION OF "UBC NON-EXCLUSIVE TECHNOLOGY"

 

UBC File#

lnventor(s)

Description

05-135

Dr. Wyeth Wasserman

Intellectual property (copyrights, know-how and tradenames):

1)

CONSITE - Transcription factor site prediction; Transcription factor binding
site detection using phylogenetic footprinting; for finding regulatory regions
by phylogenetic footprinting.

2)

RAVEN - Regulatory Analysis of Variation in Enhancers;

3)

GeneLynx - extensible relational database of hyperlinks for each gene within
three different genomes (human, rat, mouse); provides information about a
particular gene using search identifiers (keyword, accession number, ID, protein
or nucleotide sequence).

4)

TFBS - Perl modules for transcription factor binding site detection and analysis
(open Access)

5)

MSCAN - algorithm that detects clusters of transcription factor binding sites in
genomic sequences; written in JAVA.

6)

JASPAR - transcription factor binding profile database (open access)

 

 

 

 

 